Title: From Thomas Jefferson to Samuel Harrison Smith, [23 February 1801]
From: Jefferson, Thomas
To: Smith, Samuel Harrison



Th:J. to mr Smith.
Monday morn. [23 Feb. 1801]

The bookbinder promises me 40. copies of the Manual on Thursday morning. your’s therefore might be offered for sale on Saturday. A commee of the H. of R. communicated to me the record of their having elected me &c. I took that occasion to make my acknolegements to the House & to the nation. their communication & my answer are entered on the Journals of the house, & I wish them published. I could give you a copy of my answer, but not of so much of their communication as was verbal, because I had it not in writing. you could probably get it from their clerk.
